t c memo united_states tax_court m blackwood and j weikle blackwood petitioners v commissioner of internal revenue respondent docket no filed date michael d weikle for petitioners diana n wells for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 after concessions by the parties the issues for decision are whether the dollar_figure settlement payment received by julie w blackwood petitioner during is excludable from gross_income under sec_104 whether a portion of the dollar_figure settlement is excludable from gross_income under the flush language of sec_104 and whether petitioners are liable for an accuracy- related penalty under sec_6662 for substantial_understatement_of_income_tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in west virginia before date petitioner worked for siemens as a trainer assigned to siemens’ client the charleston area medical center hospital petitioner’s job duties included training hospital personnel in the use of a siemens-developed computer_program for the collection of patient information at the time of the 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioners concede they failed to report dollar_figure of interest_income for respondent concedes petitioners are not liable for the self-employment_tax for patient’s admission to the hospital the information collected by the siemens system would then be used by other medical personnel when making decisions regarding the patient’s subsequent medical_care at the hospital the siemens system required hospital personnel to consult with the patient and simultaneously enter the patient’s responses to prompted questions following the admission of her son to the hospital in date petitioner observed the hospital nurse taking her son’s medical history without using the siemens data entry program having trained hospital personnel in the use of the siemens program petitioner was immediately aware that the hospital nurse failed to ask all the questions required by the program following the release of her son from the hospital petitioner used her siemens access to view her son’s electronically stored medical records upon review petitioner learned that the hospital nurse had input information regarding questions she failed to ask petitioner’s son during the admissions process petitioner reported her observation of the hospital nurse’s use of the siemens system to her superiors at work and requested guidance as to how to report the hospital nurse’s actions petitioner’s supervisor informed her that petitioner would be advised of the action she should take upon returning to work from a previously scheduled vacation upon returning to work on date petitioner was informed that her employment had been terminated by siemens because she had accessed her son’s hospital medical records without permission and in violation of the health insurance portability and accountability act hipaa before date petitioner suffered from depression as a result of her termination petitioner’s depression relapsed causing her to suffer symptoms such as insomnia sleeping too much migraines nausea vomiting weight gain acne and pain in her back shoulder and neck petitioner resumed counseling sessions with her counselor d lynn lewis who has a master of arts degree and is a licensed professional counselor and a licensed clinical social worker petitioner requested that her counsel michael d weikle present her claim of wrongful termination to siemens michael d weikle is petitioner’s father petitioner’s counsel advised siemens’ counsel of petitioner’s intent to file a claim for wrongful termination by sending to siemens’ counsel a copy of his draft complaint for their review on date petitioner signed a confidential settlement agreement and general release settlement agreement in which siemens agreed to pay petitioner dollar_figure for alleged damages for illness and medical_expenses allegedly exacerbated by and allegedly otherwise attributable to petitioner’s alleged wrongful discharge the settlement agreement states that petitioner agrees that she is responsible for all applicable taxes if any as a result of the receipt of these monies petitioner was issued a form 1099-misc miscellaneous income reporting the dollar_figure siemens paid to her in on advice of counsel petitioners did not report the dollar_figure as income on their joint federal_income_tax return for nor did they disclose on the return that they considered the settlement payment to be nontaxable on date respondent issued to petitioners a notice_of_deficiency for petitioners timely filed a petition disputing the determinations in the notice_of_deficiency opinion respondent’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error see rule a 290_us_111 petitioners argue for the first time on brief that respondent bears the burden_of_proof pursuant to sec_7491 for the issue of siemens’ intent with respect to the dollar_figure settlement payment our conclusions however are based on a preponderance this court generally will not consider issues that are raised for the first time on brief particularly where the belated claim would prejudice a party han continued of the evidence and thus the allocation of the burden_of_proof is immaterial see mcgowen v commissioner tcmemo_2011_186 tax ct memo lexi sec_185 at n tamberella v commissioner tcmemo_2004_47 tax ct memo lexi sec_47 at aff’d 139_fedappx_319 2d cir sec_104 exclusion from income sec_61 generally provides gross_income means all income from whatever source derived unless excluded by a specific provision of the code this section is construed broadly whereas exclusions from gross_income are construed narrowly 515_us_323 348_us_426 sec_104 provides an exclusion_from_gross_income for the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal continued v commissioner tcmemo_2002_148 tax ct memo lexis at see rule sec_34 sec_41 and b 92_tc_376 aff’d 920_f2d_1196 5th cir gibson v commissioner tcmemo_2007_224 tax ct memo lexi sec_224 at n physical injuries or physical sickness the term ‘damages received whether by suit or agreement ’ means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in order for damages to be excludable from gross_income under sec_104 the taxpayer must demonstrate that the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries that are physical or a sickness that is physical see sec_104 commissioner v schleier u s pincite the flush language of sec_104 provides that emotional distress shall not be treated as a physical injury or physical sickness respondent concedes that the underlying cause of action a wrongful termination claim which gave rise to siemens’ settlement payment is based upon a tort or tort type right therefore the first prong of the sec_104 test is satisfied we will then consider whether petitioners satisfy the second prong of the test petitioners argue that the exacerbation of petitioner’s depression symptoms as a result of her termination is a physical injury or physical sickne sec_4 the small_business job protection act of pub_l_no sec a stat pincite amended sec_104 to limit the exclusion inter alia to personal physical injuries or physical sickness emphasis added under sec_104 respondent contends that any of the depression symptoms petitioner suffered are properly classified as emotional distress under the flush language of sec_104 the main issue we must decide is whether petitioner’s symptoms qualify as a physical injury or physical sickness under sec_104 or rather as emotional distress under the flush language of sec_104 petitioner’s counselor d lynn lewis did not testify at trial petitioners offered into evidence a two-page letter counselor’s letter from d lynn lewis to petitioner the counselor’s letter dated date was written at petitioner’s request and summarizes the counselor’s interactions with petitioner during their counseling sessions in in the letter d lynn lewis states that petitioner suffered from increased levels of anxiety and depressive symptoms that seemed directly related to the termination from petitioner’s job the counselor’s letter also noted that petitioner was receiving psychiatric services and medications from a psychiatrist notably the counselor’s letter did not mention that petitioner suffered from any physical injuries or specific physical symptoms of depression at trial petitioners testified that she suffered from insomnia sleeping too much migraines nausea vomiting weight gain acne and pain in her back shoulder and neck petitioner testified that these symptoms were a result of her depression aside from the summary testimony of petitioners no other evidence was submitted to prove that petitioner suffered from any physical injuries the flush language of sec_104 provides for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the legislative_history of sec_104 states it is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h_r conf rept no pincite ndollar_figure 1996_3_cb_741 the legislative_history of sec_104 specifically contemplates that emotional distress may manifest itself in physical symptoms by explicitly listing physical symptoms as symptoms that may result from emotional distress see id congress’ listing of physical symptoms of emotional distress is evidence of congress’ intent to establish that not every physical symptom will qualify as a physical injury or physical sickness under sec_104 therefore the fact that a taxpayer suffers physical symptoms from emotional distress does not automatically qualify the taxpayer for an exclusion_from_gross_income under sec_104 see wells v commissioner tcmemo_2010_5 tax ct memo lexi sec_4 at a ny amounts paid in such circumstances for physical symptoms of emotional distress are similarly includable in income petitioners rely on domeny v commissioner tcmemo_2010_9 tax ct memo lexis to support their argument that the flareup of petitioner’s depression symptoms is a physical injury or physical sickness under sec_104 in domeny the taxpayer suffered from multiple sclerosi sec_5 ms id at due to a hostile and stressful work environment the taxpayer’s ms symptoms began to flare up id at the taxpayer experienced ms symptoms such as vertigo spinning head extreme fatigue shooting pain in her legs and difficulty walking due to numbness in her feet id at the taxpayer’s primary care physician determined the taxpayer was too ill because of her ms symptoms to return to work id at after giving the physician’s instructions to her supervisor the taxpayer was terminated from her job id after her termination the taxpayer’s ms symptoms began spiking id at the instant case is distinguishable from domeny the evidence of petitioner’s symptoms does not show the level of physical injury or physical 5multiple sclerosis is a demyelinating disease marked by patches of hardened tissue in the brain or the spinal cord and associated esp ecially with partial or complete paralysis and jerking muscle tremor webster’s collegiate dictionary 10th ed sickness in domeny of the eight symptoms6 that petitioners testified to at trial five of the symptoms7 are very similar to the nonexclusive list of emotional distress symptoms in the legislative_history of sec_104 see h_r conf rept no supra pincite n c b pincite emotional distress includes symptoms such as eg insomnia headaches stomach disorders petitioner testified that her symptoms were a result of her depression however petitioners did not provide evidence that petitioner’s physical symptoms of depression were severe enough to rise to the level of a physical injury or physical sickness see wells v commissioner tax ct memo lexi sec_4 at money paid for emotional distress due to depression is includable in income sanford v commissioner tcmemo_2008_158 tax ct memo lexis at emotional distress can be manifested in physical symptoms such as depression skin irritation appetite loss asthma sleep deprivation and severe headaches lindsey v commissioner tcmemo_2004_113 tax ct memo lexi sec_113 at fatigability occasional indigestion and difficulty sleeping are encompassed within the definition of emotional distress aff’d 422_f3d_684 8th cir unlike the 6at trial petitioners testified that petitioner suffered from insomnia sleeping too much migraines nausea vomiting weight gain acne and pain in her back shoulder and neck 7insomnia sleeping too much migraines nausea and vomiting taxpayer in domeny a medical doctor did not determine that petitioner was too ill to work in fact the counselor’s letter stated that petitioner suffered only from increased levels of anxiety and depressive symptoms see mcgowen v commissioner tax ct memo lexi sec_185 at anxiety is a symptom of emotional distress moulton v commissioner tcmemo_2009_38 tax ct memo lexi sec_40 at depression falls within the category of emotional distress under the flush language of sec_104 we conclude on the basis of the preponderance_of_the_evidence that petitioner’s depression and corresponding physical symptoms do not qualify as physical injuries or physical sickness under sec_104 therefore we find that the dollar_figure settlement payment from siemens is not excludable under sec_104 flush language of sec_104 the flush language of sec_104 permits a taxpayer to exclude from gross_income the amount of damages received on account of emotional distress to the extent of the amount_paid for medical_care we note that the depression and 8the flush language of sec_104 provides for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the continued physical symptoms of depression that petitioner suffered from qualify as emotional distress under the flush language of sec_104 see moulton v commissioner tax ct memo lexi sec_40 at depression falls within the category of emotional distress under the flush language of sec_104 h_r conf rept no supra pincite n c b pincite emotional distress includes symptoms such as eg insomnia headaches stomach disorders we further note petitioners would have been able to exclude from income a portion of the settlement payment equal to the amount spent on petitioner’s medical_care however there is no substantiation in the record of any of petitioner’s actual expenditures_for medical_care therefore we find that petitioners are not entitled to any exclusion_from_gross_income under the flush language of sec_104 accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment attributable to a substantial_understatement_of_income_tax sec_7491 provides that the commissioner bears the burden of production continued preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care described in subparagraph a or b of sec_213 attributable to emotional distress with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production however the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the understatement of income_tax on petitioners’ joint federal_income_tax return is substantial respondent has met his burden of production in that he has shown that petitioners improperly excluded the dollar_figure settlement payment from gross_income on their joint federal_income_tax return for see longoria v commissioner tcmemo_2009_162 tax ct memo lexi sec_162 at reasonable_cause petitioners argue that they had reasonable_cause for excluding the dollar_figure settlement payment from gross_income on their joint federal_income_tax return for reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item 115_tc_43 aff’d 299_f3d_221 3d cir the good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement id citing 469_us_241 sec_1_6664-4 income_tax regs whether a taxpayer relies on the advice and whether such reliance is reasonable hinge on the facts and circumstances of the case and the law that applies to those facts and circumstances neonatology assocs p a v commissioner t c pincite sec_1_6664-4 income_tax regs for reliance to be reasonable the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite see sanford v commissioner tax ct memo lexis at at trial petitioner testified that she was advised by her counsel that the settlement payment was not taxable petitioners’ counsel is a certified_public_accountant c p a and lawyer the professional qualifications of petitioners’ counsel justified their reliance on his advice we note there is a level of uncertainty regarding when physical manifestations of emotional distress give rise to a physical injury or physical sickness under sec_104 compare moulton v commissioner tax ct memo lexi sec_40 at depression sleep disorders or elevated blood sugar levels fall within the category of ‘emotional distress’ with domeny v commissioner tcmemo_2010_9 physical symptoms of multiple sclerosis that were exacerbated by emotional distress qualified as a physical injury or physical sickness although we note petitioner’s symptoms do not qualify as a physical injury or physical sickness under sec_104 petitioners’ counsel’s advice was not so unreasonable as to not justify petitioners’ reliance on it see longoria v commissioner tax ct memo lexi sec_162 at taxpayer who received advice from c p a to exclude settlement under sec_104 was not liable for the sec_6662 penalty when the court determined injuries were result of emotional distress petitioners’ counsel represented petitioner in the settlement agreement with siemens this satisfies the second prong of the test as petitioner’s counsel knew all the necessary facts concerning the settlement agreement the third prong of the test was satisfied by petitioner’s testimony that she relied on counsel’s advice that the dollar_figure settlement payment was excludable from gross_income in filing petitioners’ joint federal_income_tax return we conclude that petitioners acted with reasonable_cause and in good_faith as to excluding the settlement payment from gross_income accordingly we hold that petitioners are not liable for the accuracy-related_penalty under sec_6662 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
